DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Claims Status
Claims 1-5 and 7-11 have been amended.
Claims 1-11 are pending and rejected.




Response to Arguments
Rejections under 35 USC 112(a) and 35 USC 112(b)
Applicant’s amendments have obviated the necessity for the previous rejections under 35 USC 112(a) and 35 USC 112(b). The previous rejections have been withdrawn. 

Rejection under 35 USC 101
Applicant's arguments with respect to the rejection of claims 1-11 under 35 USC 101, as being directed to a judicial exception, have been fully considered but are not persuasive, in view of the accompanying amendments and in view of the 2019 Revised Patent Subject Matter Eligibility Guidance (https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf).  The rejection under 35 USC 101 is explained in further detail below.  
Examiner appreciates Applicant’s inclusion of additional limitations, however, the Examiner asserts that even with the inclusion of additional features, the claims remain abstract and directed to a judicial exception.  The claims continue to be directed to an abstract idea as they relate to ‘certain methods of organizing human activity’ as described below.  Examiner encourages Applicant to request an interview to discuss the pending rejection under 35 USC 101.
Applicant argues the claims recite a practical application, however, the claims merely include instruction to implement the abstract idea on a computer, or merely use a computer as a tool to perform the abstract idea.  Applicant argues that the present invention provides a technical solution to a technical problem, however Examiner disagrees. Although the claim may use technology (i.e. a computer) to perform steps related to solving a problem, the claim does not amount to a ‘technical improvement’ as the technology (i.e. a computer or other machinery) is merely used in its ordinary capacity for economic or other tasks (e.g., to receive and transmit data).  
The eligible claims of DDR Holdings were found eligible at least in part because they specified how interactions with the computer/Internet were manipulated to yield the desired result (i.e. generate a composite webpage). In a manner similar to the ineligible claims of Internet Patents (and unlike the eligible claims of DDR Holdings), claim 1 fails to provide any restriction on the manner in which the functions are to be performed by computerized components recited at a high level of generality. 
The additional elements (i.e. content sharing platform) are merely recited at a high level of generality and amount to little more than the mere instructions to implement an abstract idea on a computer or similar hardware. Further, these elements represent little more than a general link to a technological environment (i.e. a mere attempt to restrict use of the idea to a technical environment such as the Internet or computer networks – see Ultramercial, Inc. v. Hulu, LLC) as currently written. In each case, the courts have found such limitations insufficient to qualify as “significantly more” when recited in a claim with a judicial exception (see MPEP 2106.05(A)).
As written, the claims fail to be significantly more than the abstract idea because the claims use a computer or other machinery in its ordinary capacity for economic or other tasks or simply add a general purpose computer or computer components after the fact to an abstract idea.  Therefore the claims continue to be viewed as examples of an abstract idea without significantly more and thus lack subject matter eligibility.  
Additionally, where certain dependent claims rely upon similar additional elements as recited in claim 1 these do not result in significantly more than the abstract idea itself. The additional elements of the dependent claims are treated at least similarly as those discussed above with respect to claim 1. 
Even when viewed as an ordered combination, the dependent claims simply convey the abstract idea itself applied on a generic computer and are held to be ineligible under Steps 2A/2B of the Mayo framework at least similar rationale as discussed above regarding claim 1.
In view of the above, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself.  
For at least these reasons above, the rejections under 35 USC 101 have been maintained and are explained in further detail below.

Rejections under 35 USC 103
Applicant’s arguments with respect to the rejection of claims 1-11 under 35 USC 103 have been fully considered and are persuasive, in view of the accompanying amendments. However, the claims remain rejected as ineligible for patenting under the current 35 USC 103 rejection, explained in detail below.
Applicant's amended claim 1 now requires “when the user purchases a product through the content sharing platform, determining one or more profit distribution targets and profit distribution ratio based on at least one of a sequence and periods in and for which the user viewed the content related to the purchased product through the content sharing platform”. This added language had not been previously recited and changes the scope of the claimed invention. Applicant's amendments have therefore necessitated any new grounds of rejection set forth below.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Step 1:
Claims 1-5 are directed to a method, which is a process.  Claim 6 is directed to a non-transitory computer-readable storage medium, which is a machine.  Claims 7-11 are directed to a computing apparatus, which is an apparatus.  Therefore, claims 1-11 are directed to one of the four statutory categories of invention.

Step 2A (Prong 1):
Representative claim 1 sets forth the following limitations which recite the abstract idea of manipulating data:
providing one or more content to a user through the content sharing platform; 
when the user purchases a product through the content sharing platform, determining one or more profit distribution targets and profit distribution ratio based on at least one of a sequence and periods in and for which the user viewed the content related to the purchased product through the content sharing platform; and 
distributing profits from a sale of the product to the determined profit distribution targets based on the determined ratio,
wherein the profit distribution targets refer to a target to whom portions of the profits from a sale of the product will be distributed, and 
wherein the profit distribution ratio refers to a percentage of the profits to be distributed to the one or more profit distribution targets.
The recited limitations above set forth the steps to distribute proceeds from a product sale. These limitations amount to certain methods of organizing human activity, including commercial or legal interactions (e.g. advertising, marketing or sales activities or behaviors).  
Such concepts have been identified by the courts as abstract ideas (see: 2019 Revised Patent Subject Matter Eligibility Guidance).

Step 2A (Prong 2):
Examiner notes that although claim 1 fails to recite any additional elements, claim 7 does recite additional elements such as a communication interface, a terminal, storage, a controller and a processor. 
Taken individually and as a whole, claim 7 does not integrate the recited judicial exception into a practical application of the exception. The claim merely includes instructions to implement an abstract idea on a computer, or to merely use a computer as a tool to perform an abstract idea, while the additional elements do no more than generally link the use of a judicial exception to a particular field of technological environment or field of use.  
Furthermore, this is also because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement a judicial exception with a particular machine, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
In view of the above, under Step 2A (Prong 2), claims 1 and 7 do not integrate the recited exception into a practical application (see again: 2019 Revised Patent Subject Matter Eligibility Guidance).




Step 2B:
Representative claim 7, when taken individually or as a whole, the additional elements of claim 7 do not provide an inventive concept (i.e. whether the additional elements amount to significantly more than the exception itself). As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer device to perform the providing, receiving, and generating steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Certain additional elements would also recite well-understood, routine, and conventional activity (See MPEP 2106.05(d)).  
Even if considered as an ordered combination, any additional elements of claim 7 would not add anything further than when they are considered individually.
In view of the above, claim 7 does not provide an inventive concept under step 2B, and is ineligible for patenting.

Dependent claims 2-5 recite further complexity to the judicial exception (abstract idea) of claim 1, such as by further defining the system for comparing the bid counter to the bid limit. Thus, each of claims 2-5 are held to recite a judicial exception under Step 2A (Prong 1) for at least similar reasons as discussed above.
Therefore, dependent claims 2-5 do not add “significantly more” to the abstract idea. The dependent claims recite additional functions that describe the abstract idea and only generally link the abstract idea to a particularly technological environment, and applied on a generic computer. Further, the additional limitations fail to provide an improvement to the functioning of the computer, another technology, or a technical field.

Even when viewed as an ordered combination, the dependent claims simply convey the abstract idea itself applied on a generic computer and are held to be ineligible under Steps 2A/2B for at least similar rationale as discussed above regarding claim 1.

Claims 6 and 7-11 are similarly rejected as they recite substantially similar subject matter as claims 1-5.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Bezos et al. (U.S. Patent No. 6029141) (“Bezos”), in view of Bhandari et al. (U.S. Pre-Grant Publication No. 2009/0094108) (“Bhandari”).

Regarding claim 1, Bezos teaches a method of managing a content sharing platform combined with e-commerce capabilities, the method comprising:
providing one or more content to a user through the content sharing platform (server content over a network, C5, L4-10); 
when the user purchases a product through the content sharing platform, determining one or more profit distribution targets and profit distribution ratio based on at least one of a sequence and periods in and for which the user viewed the content related to the purchased product through the content sharing platform; and 
distributing profits from a sale of the product to the determined profit distribution targets based on the determined ratio (referral link, referral associate, commission is credited to an account of referring associate, abs, C3, L19-21),
wherein the profit distribution targets refer to a target to whom portions of the profits from a sale of the product will be distributed (referral associate, C3, L19-21). 
wherein the profit distribution ratio refers to a percentage of the profits to be distributed to the one or more profit distribution targets. 

Although Bezos teaches content sharing with e-commerce capabilites, Bezos does not explicitly teach when the user purchases a product through the content sharing platform, determining one or more profit distribution targets and profit distribution ratio based on at least one of a sequence and periods in and for which the user viewed the content related to the purchased product through the content sharing platform and wherein the profit distribution ratio refers to a percentage of the profits to be distributed to the one or more profit distribution targets.
Bhandari teaches when the user purchases a product through the content sharing platform, determining one or more profit distribution targets and profit distribution ratio based on at least one of a sequence and periods in and for which the user viewed the content related to the purchased product through the content sharing platform (para [0092], revenue sharing rate) and
wherein the profit distribution ratio refers to a percentage of the profits to be distributed to the one or more profit distribution targets (para [0092], revenue sharing rate). 
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. It would have been obvious to one of ordinary skill in the art at the time of filing to include the noted limitations as taught by Bhandari in the method of Bezos, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Namely, an improved advertising system manager that may establish a revenue sharing scheme with a network partner and/or a content partner as an incentive to sign up publishers to participate or otherwise facilitate the participation of existing publishers in one or more ad campaigns (see Bhandari, para [0004]). 

Regarding claim 2, Bezos and Bhandari teach the above method of claim 1.  Bezos also teaches wherein determining the one or more profit distribution targets and the profit distribution ratio comprises: extracting content corresponding to the product; selecting one or more content, viewed by the user, from the extracted content; determining one or more right holders for the selected one or more content as the profit distribution targets; and determining the profit distribution ratio for the profit distribution targets based on at least one of a sequence and periods in and for which the user viewed the selected one or more content (associates unique ID is used to appropriately compensate the referring associate according to a business relationship, C14, L38-50).

Regarding claim 3, Bezos and Bhandari teach the above method of claim 1.  Bezos also teaches wherein determining the profit distribution ratio for the profit distribution targets comprises: calculating purchase contribution levels for the respective selected content; and determining the profit distribution ratio based on the calculated purchase contribution levels: wherein each of the purchase contribution levels increases as a period for which the user viewed the corresponding content is longer or a sequential position of the corresponding content which was viewed by the user is latter, and wherein the purchase contribution levels are calculated in such a manner that a higher weight is assigned to the content that was viewed in a latter sequential position and a higher weight is assigned to the content that was viewed for a longer period (C16, L23-26, information about the number of books purchased during a time period, hits of the referral link and the amount of credit earned on orders in the time period; fig. 3c terms and conditions of operating agreement).

Regarding claim 4, Bezos and Bhandari teach the above method of claim 1.  Bezos also teaches wherein each of the right holders for the selected one or more content comprises at least one of a creator of the corresponding content and a copyright holder having a copyright for the corresponding content other than the creator (fig. 8, author, Seth Masia 604, publisher, Contemporary Books).

Regarding claim 5, Bezos and Bhandari teach the above method of claim 1.  Bezos also teaches wherein providing the content to the user comprises: identifying a residential area of the user, and extracting one or more products that are deliverable to the identified residential area of the user from among all products registered on the content sharing platform; and providing one or more content corresponding to each of the extracted products to the user (the unique product ID is the ISBN of the book that is available from the Amazon.com website,  C11, L10-15; books available for purchase are displayed, fig. 10a).


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANAND LOHARIKAR whose telephone number is 571-272-8756.  The examiner can normally be reached Monday-Friday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached at 571-272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANAND LOHARIKAR/Primary Examiner, Art Unit 3684